  Case 16-12616       Doc 86    Filed 08/22/19 Entered 08/22/19 10:14:36     Desc Main
                                  Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:

 JOANNE M. SULLIVAN,                          Chapter 13
                                              Case No. 16-12616
           Debtor.

                 ASSENTED-TO MOTION TO EXTEND DEADLINE
                   TO RESPOND TO DEBTOR’S OBJECTION TO
           NOTICE OF PAYMENT CHANGE AND MOTION TO DETERMINE

          NOW COMES U.S. Bank Trust National Association, as Trustee of the Tiki Series
III Trust as serviced by BSI Financial Services ("U.S. Bank Trust") and respectfully
requests, with the assent of counsel for Joanne M. Sullivan (the “Debtor”), that this
Court extend the deadline for U.S. Bank Trust to respond to the Objection to Notice of
Payment Change and Motion to Determine (the “Objection”) filed on July 31, 2019. As
reasons therefore, U.S. Bank Trust is currently reviewing the issues raised in the
objection and shall be working, through undersigned counsel, with Debtor’s counsel to
try and resolve the dispute without the need for a hearing.
          WHEREFORE, U.S. Bank Trust respectfully requests that this Court enter an
order extending U.S. Bank Trust’s deadline to respond to the Objection to Friday,
September 6, 2019, reschedule the hearing to date convenient to the Court, and further
relief as is just and proper.




                                     Signature Page to Follow
 Case 16-12616   Doc 86   Filed 08/22/19 Entered 08/22/19 10:14:36   Desc Main
                            Document     Page 2 of 3



                              Respectfully submitted,
                              U.S. BANK TRUST NATIONAL ASSOCIATION, AS
                              TRUSTEE OF THE TIKI SERIES III TRUST AS
                              SERVICED BY BSI FINANCIAL SERVICES,
                              By its attorneys,
                              /s/ Michael E. Swain
                              Michael E. Swain, Esq. (BBO#676513)
                              SASSOON & CYMROT, LLP
                              84 State Street
                              Boston, MA 02109
                              (617) 720-0099
                              MSwain@SassoonCymrot.com
DATE: August 22, 2019




                                        2
 Case 16-12616        Doc 86    Filed 08/22/19 Entered 08/22/19 10:14:36         Desc Main
                                  Document     Page 3 of 3




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:

 JOANNE M. SULLIVAN,                              Chapter 13
                                                  Case No. 16-12616
           Debtor.

                                CERTIFICATE OF SERVICE

          I, Michael E. Swain, Esq. of the law firm of Sassoon & Cymrot, LLP, hereby

certify that I have this 22nd day of August 2019 served on behalf of U.S. Bank Trust

National Association as Trustee of the Tiki Series III Trust as serviced by BSI Financial

Services, an Assented-to Motion to Extend Deadline to Respond to Debtor’s Objection

to Notice of Payment Change and Motion to Determine and this Certificate of Service

by causing copies hereof to be sent by electronic mail via the Case Management /

Electronic Case Files (ECF) system, and by first-class U.S. mail (M) to all parties not

appearing electronically but entitled to service, per the Federal Rules of Bankruptcy

Procedure.

Joanne M. Sullivan                                Elaine M. Benkoski
21 Brooksweld Road                                East Brook Executive Park
Canton, MA 02021 (M)                              30 Eastbrook Road, Suite 301
                                                  Dedham, MA 02026 (ECF)
John Fitzgerald                                   Carolyn Bankowski-13
Office of US. Trustee                             Chapter 13 Trustee Boston
J.W. McCormack Post Office & Courthouse           P. O. Box 8250
5 Post Office Sq., 10th Fl, Suite 1000            Boston, MA 02114 (ECF)
Boston, MA 02109 (ECF)

                                              /s/ Michael E. Swain, Esq.
                                              Michael E. Swain, Esq.


                                              3
